                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

             Plaintiff,

      v.                                              Case No. 18-CR-130

BRET NAGGS, MARK WOGSLAND,
and PETER ARMBRUSTER,

             Defendants.


             REPLY BRIEF IN FURTHER SUPPORT OF MOTION
              FOR SANTIAGO PROFFER FROM GOVERNMENT


      The Seventh Circuit’s “preferable procedure”—which has been adopted by all

other districts in this circuit—is to require the government to make a pretrial

Santiago proffer. And yet, in response to Defendants’ request that this procedure be

followed in a case that is undeniably atypical for this district, the government argues

that a proffer would be simultaneously unnecessary and unfair.

      Defendants have already acknowledged that this district’s normal practice is

not to require a pretrial proffer. However, nothing in the government’s response

refutes Defendants’ showing that a proffer is uniquely necessary here to: (1) allow

Defendants to adequately prepare a defense and focus litigation positions; and

(2) minimize the risk of an extremely costly mistrial. These are legitimate purposes

justifying a deviation from the district’s normal practice.




       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 1 of 6 Document 104
I.     ARGUMENT

       A.     A Santigo proffer is necessary to allow Defendants to adequately
              prepare a defense and focus litigation positions.

       The government does not dispute that requiring a Santiago proffer in this case

would be consistent with Seventh Circuit case law and the practice of all other district

courts in this circuit. See United States v. Cox, 923 F.2d 519, 526 (7th Cir. 1991)

(explaining that a Santiago proffer is the Court’s “preferable procedure”). Nor does

the government deny that this Court has indicated that, under certain

circumstances—including where there are concerns about the complexity of the case

and the defense’s ability to focus its litigation position—a deviation from this district’s

normal practice may be warranted. See United States v. Arms, No. 14-CR-78, 2015

WL 5022640, at *9-10 (E.D. Wis. Aug. 24, 2015) (Adelman, J.).

       Instead, the government resists a Santiago proffer for two, seemingly

conflicting reasons: (1) the government has already provided “a substantial preview”

of co-conspirator names and statements, implying that a proffer is unnecessary; and

(2) providing co-conspirator names and statements would be an “unwarranted

preview” of the government’s case, implying that a proffer is unfair. Gov’t Br. at 7.

Neither contention has merit.

       First, the government claims that a Santiago proffer is unnecessary because,

through its “detailed, well-organized, and comprehensive discovery” and compliance

with this district’s “open-file” policy, it has already provided Defendants with a

“roadmap” of its case. Id. at 7-8. The government also mentions that Defendants

“lived through this fraudulent scheme” and thus apparently should already know the



                                       2
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 2 of 6 Document 104
identities of their co-conspirators and their statements. Id. at 8-9. This begs the

question why the government is refusing to produce a list that, according to the

government itself, would be relatively easy for Defendants to compile on their own.

        Relatedly, the government implies that a Santiago proffer would be redundant

because the government has already narrowed the discovery to 30,000 pages of “key

materials.” Gov’t Br. at 7. But this assertion is directly contrary to the government’s

later complaint that requiring a proffer here is a “ridiculous request” because it would

be “akin to asking the government for nearly every single piece of trial evidence.” Id.

at 8.

        The government’s positions precisely make Defendants’ point: if identifying

all co-conspirators and co-conspirator statements would be a “ridiculous request” for

the government in this case, it would be an impossible task for the defense.

        Without a Santiago proffer, Defendants have no way of knowing whether a

single email in the approximately 9 million pages of discovery—and not in the 30,000

pages of “key materials” (which do not include a subset of co-conspirator

statements)—may be an alleged co-conspirator statement from someone who was not

interviewed at all and who had no actual email conversations with the defendant

against whom the statement is offered; or whether any statement made by any of the

90 or more witnesses whose statements have been disclosed is an alleged co-

conspirator statement.       Until the government identifies these statements,

Defendants cannot possibly know whether they will need to challenge their

admissibility under Rule 801(d)(2)(E)—whether individually or as a group.




                                        3
        Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 3 of 6 Document 104
       Second, the government seeks to cast Defendants’ request as unfair, labeling

it as “yet another attempt to gain access to the government’s trial strategy.” Gov’t

Br. at 7. To repeat, every other district in this circuit uses Santiago proffers, which

the Seventh Circuit has described as a “preferable procedure.” See Cox, 923 F.2d at

526.   As a result, these courts have necessarily found that proffers are not an

“unwarranted” advantage for defendants. See United States v. DeKelaita, 875 F.3d

855, 859 (7th Cir. 2017), reh’g denied (Jan. 25, 2018), (explaining that the purpose of

a Santiago proffer is simply “to facilitate the admissibility of co-conspirator

evidence”). The government points to no case law—in this district or otherwise—for

its proposition.

       Relatedly, the government implies that there is something illegitimate about

Defendants’ request. Gov’t Br. at 9. Not so. Indeed, the Seventh Circuit has endorsed

the use of Santiago proffers where, as here, conspiracy evidence is “voluminous.” See

United States v. Andrus, 775 F.2d 825, 837 (7th Cir. 1985). In addition to concerns

regarding Defendants’ ability to prepare for the introduction of voluminous co-

conspirator evidence at trial, a proffer is also justified to alleviate very real concerns

regarding a mistrial, as explained below.

       B.    A Santigo proffer is necessary to minimize the risk of an
             extremely costly mistrial.

       The Seventh Circuit has expressed concern over trial courts’ decisions to

conditionally admit co-conspirator statements without a proffer, noting in one case

that “the course followed below could have been hazardous,” and could have resulted

in a “costly mistrial.” United States v. Shoffner, 826 F.2d 619, 630 (7th Cir. 1987).



                                       4
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 4 of 6 Document 104
Accordingly, the Court has explained that it would prefer a trial court to not take “on

faith” the government’s assertions regarding co-conspirator statements, but rather

require a proffer by the government. Id.

      Here, the government does not dispute that a trial in this case will span weeks

if not months, or that, as a result, conditionally admitting co-conspirator statements

without a proffer could lead to an extremely costly mistrial.         Simply put, the

government should not be able to put before a jury co-conspirator statements

allegedly regarding four very complex conspiracies spanning four years without any

proffer establishing that the speakers were in fact co-conspirators, and establishing

that such statements were made in furtherance of the conspiracy.

      Indeed, the government does not even respond to Defendants’ argument that

the possibility of mistrial and prejudice to Defendants is especially likely here. Given

the complexity of many of the accounting decisions at issue, the wide organizational

structure of Roadrunner, the undisclosed number of unidentified co-conspirators, and

the total number of accounting decisions made by Roadrunner and its subsidiaries

between 2013 and January 2017 (especially those not specifically identified in the

Superseding Indictment), there is an especially high likelihood that jurors would be

prejudiced by the introduction of statements that may be later stricken, such that no

limiting instruction would be able to cure, and a mistrial would need to be declared.

      In sum, the most efficient way to proceed in this case would be for the

government to provide a Santiago proffer. Doing so would eliminate the risk of an

extremely costly mistrial. This unique situation is due to the nature and enormity of




                                       5
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 5 of 6 Document 104
the allegations and discovery, and thus will not “open the floodgates” for Santiago

motions.

II.   CONCLUSION

      Defendants acknowledge that a Santiago request is usually made within the

timeframe for motions in limine. However, for all of the reasons set forth above,

including the enormous volume of discovery in this case, a Santiago proffer shortly

before trial would very likely necessitate a continuance. As a result, to reduce the

likelihood of a trial continuance, Defendants have moved for a proffer now, in the

timeframe for pretrial motions.

      Accordingly, Defendants respectfully request that this Court order the

government to file a Santiago proffer within 60 days. In the alternative, this Court

should order the government to file a Santiago proffer at least six months before trial.

      Respectfully submitted this 18th day of December, 2019.

                                               /s/ Michelle L. Jacobs
                                               Michelle L. Jacobs, SBN 1021706
                                               Steven M. Biskupic, SBN 1018217
                                               Vanessa K. Eisenmann, SBN 1084012
                                               Biskupic & Jacobs, S.C.
                                               1045 W. Glen Oaks Lane, Suite 106
                                               Mequon, WI 53092
                                               Telephone: (262) 241-0033
                                               Fax: (866) 700-7640
                                               E-mail: mjacobs@biskupicjacobs.com

                                               Attorneys for Defendant Bret Naggs




                                       6
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 6 of 6 Document 104
